UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6155


STEVEN E. TARPLEY,

                Plaintiff - Appellant,

          v.

LIEUTENANT ROBERT FRIEND, Sergeant; OFFICER LINDBURG, are
sued in both their individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:08-cv-01240-BEL)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Remanded by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se. Glenn William Bell, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven E. Tarpley seeks to appeal the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and subsequent Fed. R. Civ. P. 59(e) motion to alter or amend

the judgment.       The notice of appeal was received in the district

court shortly after expiration of the appeal period.                             Because

Tarpley is incarcerated, the notice is considered filed as of

the    date   it   was    properly       delivered         to   prison   officials    for

mailing to the court.          Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).              The record does not reveal when Tarpley

gave    the   notice     of   appeal      to       prison   officials     for   mailing.

Accordingly,       we    remand    the    case       for    the   limited   purpose    of

allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(c)(1) and                Houston v. Lack.              The record, as

supplemented, will then be returned to this court for further

consideration.

                                                                                REMANDED




                                               2